TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-17-00236-CV



                                   In re Christina J. Hamilton


                   ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                             MEMORANDUM OPINION


                The petition for writ of mandamus is denied.1



                                                      ____________________________________

                                                      Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Goodwin

Filed: April 11, 2017




       1
           See Tex. R. App. P. 52.8(a).